Oldham, J. The question presented in this case has been directly decided by this court in numerous cases. In McLain vs. Taylor. 4 Ark. R. 147, it was held that the constitution “ takes from justices of the peace all original jurisdiction in all actions which are not matters of contract where the sum in controversy does not exceed one hundred dollars; and even in matters of con. tract in actions of covenant. The object and design of the constitution were, evidently, tb give jurisdiction in subject matters of contract, and not to extend that jurisdiction to any other class of cases.” In Woodruff vs. Griffith, 5 Ark. R. 354, it was held that “the legislature being wholly incompetent to confer upon justices of the peace any other or greater power than is given to them by the constitution, their jurisdiction must of couse be restricted to matters of contract (other than those upon which the action of covenant alone can be maintained at common law) where the sum in controversy is $100 and under.” This was an action of debt instituted before a justice of the peace under the statute for the recovery of the penalty imposed by the legislature for a violation of the act. No contract existed between the parties either express or implied; and consequently, according to the principles settled in the cases above cited, the legislature possessed no constitutional power to confer jurisdiction in such cases upon justices of the peace. The judgment of the circuit court ordering this caseto be dismissed for want of jurisdiction is accordingly affirmed.